Exhibit 10(AA)

 

NON-COMPETITION AGREEMENT

 

This Non-Competition Agreement, made this 31st day of December, 2012
(“Agreement”), is by and between Carpenter Technology Corporation (the
“Company”), and Mark S. Kamon (hereinafter the “Employee”).

 

WHEREAS, the relationship between the Company and the Employee is one in which
the Company reposes special trust and confidence in the Employee and the
Employee is exposed to confidential and proprietary information not previously
known to Employee; and

 

WHEREAS, Employee already is subject to an eighteen (18) month Non-competition
Covenant as a result of entering into Restricted Stock Award Agreements with the
Company in 2009, 2010, 2011 and 2012; and

 

WHEREAS, the parties wish to extend the term of the Non-competition Covenant for
an additional period of time.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties, intending to be legally bound, hereby agree as
follows:

 

1.             Non-Competition. In consideration of the acceptance of the terms
and conditions set forth in this Agreement, Employee’ existing eighteen (18)
month Non-competition Covenant shall be extended for an additional eighteen (18)
months for a total of thirty-six (36) months from the date the Employee’s
employment with the Company terminates.

 

2.             Employee’s Promises. During this thirty-six (36) month period
after the date the Employee’s employment with the Company terminates, Employee
shall not either himself or together with other persons, directly or indirectly,
(i) own, manage, operate, join, control or participate in the ownership,
management, operation or control of or become the employee, consultant or
independent contractor of any business engaged in the research, development,
manufacture, sale, marketing or distribution of stainless steel, titanium,
specialty alloys, or metal fabricated parts or components similar to or
competitive with those manufactured by the Company as of the date the Employee’s
Company employment ends; (ii) offer services to any business that is or has been
at any time during a period of three (3) years prior to the Employee’s
termination of Company employment a customer, vendor or contractor of the
Company; or (iii) solicit any employee of the Company to terminate his or her
employment with the Company for purposes of hiring such employee or hire any
person who is an employee of the Company.

 

3.             Remedies. Employee acknowledges and agrees that in the event that
Employee breaches any of the covenants in this Agreement, the Company will
suffer immediate and irreparable harm and injury for which the Company will have
no adequate remedy at law. Accordingly, in the event that Employee breaches any
of the covenants in this Agreement, the Company shall be absolutely entitled to
obtain equitable relief, including without limitation temporary restraining
orders, preliminary injunctions, permanent injunctions, and specific
performance. The foregoing remedies and relief shall be cumulative and in
addition to any other remedies available to the Company. In addition to the
other remedies in this Section to which the Company may be entitled, the Company
shall receive attorneys’ fees and any other expenses incident to its maintenance
of any action to enforce its rights under this Agreement.

 

1

--------------------------------------------------------------------------------


 

In the event that any of the provisions of this Section 1 should be adjudicated
to exceed the time, geographic, product or other limitations permitted by
applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum time, geographic, product or other
limitations permitted by applicable law.

 

4.             Consideration and Survival. As consideration for extending the
Non-competition Covenant for an additional eighteen (18) months, Employee shall
receive a lump sum payment of $115,002.00, to be paid within sixty (60) days of
Employee’s voluntary termination of employment but in no event later than June
30, 2013.

 

5.             Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof; such provision will be fully severable and this Agreement will
be construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof, and the remaining provisions hereof will remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid or unenforceable provision, there will be added
automatically as part of this Agreement a provision as similar in its terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable, as determined by a court of competent
jurisdiction. It is the intent of the parties that the covenants contained in
Section 1 of this Agreement be enforced to the fullest extent permitted by
applicable law.

 

6.             Choice of Forum. In light of the parties substantial contacts
with the Commonwealth of Pennsylvania, each of the parties hereto consents to
the in personam jurisdiction of any state court in the County of Berks,
Pennsylvania and in any federal court in the Eastern District of Pennsylvania
and waives any objection to the venue of any such suit, action or proceeding. In
the event that any party hereto (the “Instituting Party”) institutes a
proceeding involving this Agreement in a jurisdiction outside those designated,
the Instituting Party will indemnify any other party hereto for any losses and
expenses incurred by such other party that may result from the fact that the
Instituting Party instituted such proceeding in a court outside those designated
including without limitation any additional expenses incurred as a result of
litigating in such other jurisdiction, such as reasonable fees and expenses of
local counsel and travel and lodging expenses for parties, witnesses, experts
and support personnel. However, an Instituting Party instituting a proceeding in
a court outside the designated places will not be required to indemnify the
other parties pursuant to the provisions of this Section 6 if the Instituting
Party is determined to be the prevailing party.

 

7.             Notice. Any notice or communication hereunder must be in writing
and given by depositing the same in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested or by delivering the same in person. Such notice will be
deemed received on the date on which it is hand-delivered or on the third
business day following the date on which it is so mailed. For purposes of
notice, the addresses and numbers of the parties will be:

 

If to the Company:

Carpenter Technology Corporation

 

P.O. Box 14662

 

Reading, PA 19612-4662

 

2

--------------------------------------------------------------------------------


 

 

Attn:

General Counsel

 

 

 

If to Kamon:

 

Mark S. Kamon

 

 

14015 RIVERVIEW LN
KENNEDYVILLE, MD 21645

 

Any party may change its address for notice by written notice given to the other
parties in accordance with this Section

 

8.             Service of Process. Service of any and all process that may be
served on any party hereto in any suit, action or proceeding arising out of this
Agreement may be made in the manner and to the address set forth in Section 7
and service thus made will be taken and held to be valid personal service upon
such party by any party hereto on whose behalf such service is made.

 

9.             Governing Law. This Agreement and the rights and obligations of
the parties hereto will be governed by and construed and enforced in accordance
with the substantive laws (but not the rules governing conflicts of laws) of the
Commonwealth of Pennsylvania.

 

Employee acknowledges that the Company has given Employee, and Employee has
received, full and adequate consideration for the promises made and the
restrictions contained herein. The promises and restrictions contained in this
section shall run in favor of the Company and its successors and assigns,
subsidiaries and affiliates, and shall survive the expiration, termination
and/or non-renewal of this Agreement and/or the termination of Employee’s
employment with the Company. Employee further agrees that any breach of the
non-competition obligations set forth in Section 1 of this Agreement will extend
the term of the non-compete obligation by the amount of time that Employee has
breached this agreement so that Employee honors the non-competition provision
for thirty-six (36) full and continuous months.

 

I have read, understand and accept the terms of the Covenant Not To Compete
extended to me by Carpenter Technology Corporation.

 

 

/s/ Mark S. Kamon

 

12/20/2012

Mark S. Kamon

 

Date

 

3

--------------------------------------------------------------------------------